Exhibit 10.1

EXECUTION VERSION

$150,000,000

FXCM INC.

2.25% Convertible Senior Notes due June 15, 2018

PURCHASE AGREEMENT

May 28, 2013

CREDIT SUISSE SECURITIES (USA) LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH

                    INCORPORATED

As Representatives of the Several Purchasers (“Representatives”),

c/o Credit Suisse Securities (USA) LLC,

                Eleven Madison Avenue

                  New York, N.Y. 10010-3629

Dear Sirs:

1. Introductory. FXCM Inc., a Delaware corporation (the “Company”), agrees with
the several initial purchasers named in Schedule A hereto (the “Purchasers” and
each, a “Purchaser”), subject to the terms and conditions stated herein, to
issue and sell to the several Purchasers $150,000,000 principal amount of its
2.25% Convertible Senior Notes due June 15, 2018 (the “Firm Securities”) and
also agrees to sell to the Purchasers, at the option of the Purchasers, an
aggregate of up to an additional $22,500,000 principal amount (“Optional
Securities”) of its 2.25% Convertible Senior Notes due June 15, 2018, each to be
issued under an indenture, dated as of June 3, 2013 (the “Indenture”), between
the Company and The Bank of New York Mellon, as trustee (the “Trustee”). The
Firm Securities and the Optional Securities which the Purchasers may elect to
purchase pursuant to Section 3 hereof are herein collectively called the
“Offered Securities”.

2. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the several Purchasers that:

(i) Offering Documents; Certain Defined Terms. The Company has prepared or will
prepare a Preliminary Offering Circular and a Final Offering Circular.

For purposes of this Agreement:

“Applicable Time” means 5:30 p.m. (Eastern time) on the date of this Agreement.

“Closing Date” has the meaning defined in Section 3 hereof.

“Commission” means the Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Final Offering Circular” means the final offering circular and the documents,
if any, incorporated by reference therein, relating to the Offered Securities be
offered by the Purchasers that discloses the offering price and other final
terms of the Offered Securities and is dated as of the date of this Agreement
(even if finalized and issued subsequent to the date of this Agreement).

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Circular or the Final Offering Circular.

“General Disclosure Package” means the Preliminary Offering Circular together
with any Issuer Free Writing Communication existing at the Applicable Time and
the information in which is intended for general distribution to prospective
investors, as evidenced by its being specified in Schedule B to this Agreement.

“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records.

“Preliminary Offering Circular” means the preliminary offering circular and the
documents, if any, incorporated by reference therein, relating to the Offered
Securities to be offered by the Purchasers, dated May 28, 2013.

“Rules and Regulations” means the rules and regulations of the Commission.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board and, as applicable, the rules
of The New York Stock Exchange and the NASDAQ Stock Market (“Exchange Rules”).

“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule B hereto.
Supplemental Marketing Materials include, but are not limited to, any Issuer
Free Writing Communication listed on Schedule C to this Agreement.

“Underlying Shares” means the shares of Class A common stock of the Company, par
value $0.01 per share (“Class A Common Stock”), if any, into which the Offered
Securities are convertible.

 

2



--------------------------------------------------------------------------------

Unless otherwise specified, a reference to a “rule” is to the indicated rule
under the Securities Act.

(ii) Disclosure. As of the date of this Agreement, the Final Offering Circular
does not, and as of each Closing Date, the Final Offering Circular will not
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading. The preceding sentence does not apply to
statements in or omissions from any such document based upon written information
furnished to the Company by any Purchaser through the Representatives
specifically for use therein, it being understood and agreed that the only such
information is that described as such in Section 8(b) hereof. At the Applicable
Time neither (i) the General Disclosure Package, nor (ii) any individual
Supplemental Marketing Material, when considered together with the General
Disclosure Package, included any untrue statement of a material fact or omitted
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
preceding sentence does not apply to statements in or omissions from the
Preliminary Offering Circular or Final Offering Circular, the General Disclosure
Package or any Supplemental Marketing Material based upon written information
furnished to the Company by any Purchaser through the Representatives
specifically for use therein, it being understood and agreed that the only such
information furnished by a Purchaser consists of the information described as
such in Section 8(a) hereof. Except as disclosed in the General Disclosure
Package, on the date of this Agreement, the Company’s Annual Report on Form 10-K
most recently filed with the Commission and all subsequent reports
(collectively, the “Exchange Act Reports”) incorporated by reference in the
General Disclosure Package or the Final Offering Memorandum do not include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Such documents, when they were filed with
the Commission, conformed in all material respects to the requirements of the
Exchange Act and the Rules and Regulations.

(iii) Good Standing of the Company. The Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
State of Delaware, with power and authority (corporate and other) to own its
properties and conduct its business as described in the General Disclosure
Package; and the Company is duly qualified to do business as a foreign
corporation in good standing (to the extent such concept exists) in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification in each case except as would not reasonably
be expected to have a material adverse effect on the condition (financial or
otherwise), results of operations, business, properties or prospects of the
Company and its subsidiaries taken as a whole (“Material Adverse Effect”).

(iv) Subsidiaries. Each subsidiary of the Company has been duly incorporated or
formed and is validly existing as a corporation or other entity in good standing
(to the extent such concept exists) under the laws of the jurisdiction of its
incorporation or formation, in each case except as would not reasonably be
expected to have a Material Adverse Effect. Each subsidiary of the Company has
full corporate or limited liability

 

3



--------------------------------------------------------------------------------

company or other entity power and authority to own its properties and conduct
its business as currently being carried on and described in the General
Disclosure Package except as would not reasonably be expected to have a Material
Adverse Effect. Each subsidiary of the Company is duly qualified to do business
as a foreign corporation or other entity in good standing (to the extent such
concept exists) in each jurisdiction in which its ownership or lease of property
or the conduct of its business requires such qualification and in which the
failure to so qualify would have a Material Adverse Effect.

(v) Indenture. The Indenture has been duly authorized; the Offered Securities
have been duly authorized; and when the Offered Securities are delivered and
paid for pursuant to this Agreement on the Closing Date, the Indenture will have
been duly executed and delivered, such Offered Securities will have been duly
executed, authenticated, issued and delivered and will conform to the
description of such Offered Securities contained in the General Disclosure
Package, the Final Offering Circular and the Indenture and such Offered
Securities will constitute valid and legally binding obligations of the Company,
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles and entitled to the benefits provided by the Indenture.

(vi) Offered Securities. The Offered Securities have been duly and validly
authorized by the Company; and when Offered Securities are delivered by the
Company and paid for by the Purchasers in accordance with the terms of this
Agreement on the relevant Closing Date for such Offered Securities, such Offered
Securities will have been duly executed, authenticated, issued and delivered by
the Company and, assuming authentication of such Offered Securities by the
Trustee in accordance with the Indenture, will constitute valid and legally
binding obligations of the Company, enforceable in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equitable principles, and will be convertible
in accordance with the terms of the Indenture; and the Offered Securities will
conform in all material respects to the description thereof contained in the
General Disclosure Package and the Final Offering Circular.

(vii) Underlying Shares. The maximum number of Underlying Shares initially
issuable upon conversion of the Offered Securities (including the maximum number
of shares of Class A Common Stock that may be issued upon conversion of the
Offered Securities in connection with a make-whole fundamental change, assuming
the Company elects to issue and deliver solely shares of Class A Common Stock in
respect of all such conversions) (the “Maximum Number of Underlying Shares”)
have been duly authorized and reserved for issuance upon such conversion and,
when issued upon conversion of the Offered Securities in accordance with the
terms of the Indenture, will be validly issued, fully paid and nonassessable;
the Underlying Shares conform in all material respects to the description
thereof contained in the General Disclosure Package and in the Final Offering
Circular; the outstanding shares of Class A Common Stock have been duly
authorized and validly issued, are fully paid and nonassessable, will conform in
all material respects to the description thereof contained in the General
Disclosure Package and the Final Offering Circular; and the stockholders of the
Company have no preemptive rights with respect to the Offered Securities or the
Underlying Shares.

 

4



--------------------------------------------------------------------------------

(viii) Capitalization. The authorized equity capitalization of the Company is as
set forth in the General Disclosure Package; all outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable; and none
of the outstanding shares of capital stock of the Company have been issued in
violation of any preemptive or similar rights of any security holder.

(ix) No Finder’s Fee. Except as disclosed in the General Disclosure Package,
there are no contracts, agreements or understandings between the Company and any
person that would give rise to a valid claim against the Company or any
Purchaser for a brokerage commission, finder’s fee or other like payment in
connection with this offering.

(x) Absence of Further Requirements. No consent, approval, authorization, or
order of, or filing or registration with, any governmental agency or body or any
court is required to be obtained or made by the Company for the consummation of
the transactions contemplated by this Agreement, or the Indenture in connection
with the offering, issuance and sale of the Offered Securities, except such as
have been obtained, or made and such as may be required under the Securities
Act, the Exchange Act, the rules of the Financial Industry Regulatory Authority,
Inc. (“FINRA”) and state securities laws.

(xi) Absence of Defaults and Conflicts Resulting from Transaction. The
execution, delivery and performance of the Indenture, and this Agreement, and
the issuance and sale of the Offered Securities and the Underlying Shares
issuable upon conversion thereof, and compliance with the terms and provisions
thereof will not result in a breach or violation of any of the terms and
provisions of, or constitute a default or a Debt Repayment Triggering Event (as
defined below) under, or result in the imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, (i) the charter, by-laws or similar organizational
document of the Company, (ii) the charter, by-laws or similar organizational
document of any subsidiary of the Company, (iii) any statute, rule, regulation
or order of any governmental agency or body or any court, domestic or foreign,
having jurisdiction over the Company or any of its subsidiaries or any of their
properties, or (iv) any agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the properties of the Company or any of its
subsidiaries is subject, except for, in the case of foregoing clauses (iii) and
(iv), any such breach, violation, default or imposition that would not,
individually or in the aggregate, result in a Material Adverse Effect or
adversely affect the ability of the Company to perform its obligations under
this Agreement or consummate the transactions contemplated hereby; a “Debt
Repayment Triggering Event” means any event or condition that gives, or with the
giving of notice or lapse of time would give, the holder of any note, debenture,
or other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company or any of its subsidiaries.

 

5



--------------------------------------------------------------------------------

(xii) Absence of Existing Defaults and Conflicts. The Company and its
subsidiaries are not in violation of its respective charter or by-laws or in
default (or with the giving of notice or lapse of time would be in default)
under any existing obligation, agreement, covenant or condition contained in any
indenture, loan agreement, mortgage, lease or other agreement or instrument to
which any of them is a party or by which any of them is bound or to which any of
the properties of any of them is subject, except such defaults that would not,
individually or in the aggregate, result in a Material Adverse Effect.

(xiii) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

(xiv) Possession of Licenses and Permits. Except as would not reasonably be
expected to have a Material Adverse Effect, the Company and each of its
subsidiaries possess, and are in compliance with the terms of, all consents,
certificates, authorizations, franchises, licenses, exemptions and permits,
orders of and from federal, state, local, and foreign government and/or
regulatory authorities, all self-regulatory organizations, and all courts or
tribunals (“Licenses”) necessary to the conduct of the business now conducted or
proposed in the General Disclosure Package to be conducted by them and, except
as would not reasonably be expected to have a Material Adverse Effect, have not
received any notice of investigation, inquiry or proceedings relating to the
revocation or modification of any Licenses.

(xv) Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent that could have a Material Adverse Effect.

(xvi) Intellectual Property. The Company and its subsidiaries own, possess or
can acquire on reasonable terms sufficient trademarks, trade names, patent
rights, copyrights, domain names, licenses, approvals, trade secrets,
inventions, technology, know-how and other intellectual property and similar
rights, including registrations and applications for registration thereof
(collectively, “Intellectual Property Rights”) necessary to the conduct of the
business now conducted or proposed in the General Disclosure Package to be
conducted by them, except to the extent the failure of such ownership,
possession or acquisition (and/or the expected expiration) of any such
Intellectual Property Rights would not, individually or in the aggregate, have a
Material Adverse Effect. Except as disclosed in the General Disclosure Package
(i) there are no rights of third parties to any of the Intellectual Property
Rights owned by the Company or its subsidiaries; (ii) there is no infringement,
misappropriation, breach, default or other violation by the Company or its
subsidiaries of any of the Intellectual Property Rights of any other persons;
(iii) there is no pending or threatened action, suit, proceeding or claim by
others challenging the Company’s or any subsidiary’s rights in or to any of
their Intellectual Property Rights, and the Company is unaware of any facts
which would form a reasonable basis for any such claim; (iv) there is no pending
or threatened action, suit, proceeding or claim by others challenging the
validity, enforceability or scope of any such Intellectual Property Rights, and
the Company is unaware of any facts which would form a reasonable basis for any
such claim; (v) there is no pending or threatened action,

 

6



--------------------------------------------------------------------------------

suit, proceeding or claim by others that the Company or any subsidiary
infringes, misappropriates or otherwise violates or conflicts with any
Intellectual Property Rights or other proprietary rights of others and the
Company is unaware of any other fact which would form a reasonable basis for any
such claim; and (vi) none of the Intellectual Property Rights used by the
Company or its subsidiaries in their businesses has been obtained or is being
used by the Company or its subsidiaries in violation of any contractual
obligation binding on the Company or any of its subsidiaries or in violation of
the rights of any persons, except in each case covered by clauses (i)–(vi) such
as would not, if determined adversely to the Company or any of its subsidiaries,
individually or in the aggregate, have a Material Adverse Effect.

(xvii) Accurate Disclosure. The statements in the General Disclosure Package and
the Final Offering Circular under the headings “Material United States Federal
Income and Estate Tax Consequences to Non-U.S. Holders,” “Description of Capital
Stock” and “Description of Notes,” insofar as such statements summarize legal
matters, agreements, documents or proceedings discussed therein, are accurate
and fair summaries of such legal matters, agreements, documents or proceedings.

(xviii) Absence of Manipulation. The Company has not taken, directly or
indirectly, any action that is designed to or that has constituted or that would
reasonably be expected to cause or result in the unlawful stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Offered Securities.

(xix) Statistical and Market-Related Data. Any third-party statistical and
market-related data included in the General Disclosure Package or the Final
Offering Circular are based on or derived from sources that the Company believes
to be reliable and accurate in all material respects.

(xx) Internal Controls and Compliance with the Sarbanes-Oxley Act. Except as set
forth in the General Disclosure Package, the Company, its subsidiaries and the
Company’s Board of Directors (the “Board”) are in compliance with all applicable
Exchange Rules and all provisions of Sarbanes-Oxley and all rules and
regulations promulgated thereunder or implementing the provisions thereof with
which the Company is required to comply. The Company maintains a system of
internal controls, including, but not limited to, disclosure controls and
procedures, internal controls over accounting matters and financial reporting,
an internal audit function, and legal and regulatory compliance controls
(collectively, “Internal Controls”) that are sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with U.S. Generally
Accepted Accounting Principles (“GAAP”) and to maintain accountability for
assets, (iii) access to assets is permitted only in accordance with management’s
general or specific authorization, (iv) the recorded accountability for assets
is compared with the existing assets at reasonable intervals and appropriate
action is taken with respect to any differences, and (v) the interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the General Disclosure Package and the Final Offering Circular fairly presents
the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

7



--------------------------------------------------------------------------------

(xxi) Litigation. Except as disclosed in the General Disclosure Package, there
are no pending actions, suits or proceedings (including any inquiries or
investigations by any court or governmental agency or body, domestic or foreign)
against or affecting the Company, any of its subsidiaries or any of their
respective properties that would individually or in the aggregate be reasonably
expected to have a Material Adverse Effect, or would materially and adversely
affect the ability of the Company to perform its obligations under the
Indenture, or this Agreement, or which are otherwise material in the context of
the sale of the Offered Securities; and no such actions, suits or proceedings
(including any inquiries or investigations by any court or governmental agency
or body, domestic or foreign) are, to the Company’s knowledge, threatened or
contemplated.

(xxii) Financial Statements. The statement of financial condition of the Company
included in the General Disclosure Package and the Final Offering Circular
presents fairly, in all material respects, the financial position of the Company
as of the date indicated, in conformity with GAAP. The statement of financial
condition of Lucid Markets Trading Limited and Lucid Markets LLP (together,
“Lucid Markets”) included in the General Disclosure Package and the Final
Offering Circular presents fairly, in all material respects, the financial
position of Lucid Markets as of the dates indicated, in conformity with United
Kingdom Accounting Standards and the assumptions used in preparing the pro forma
financial statements included in the General Disclosure Package and the Final
Offering Circular have been prepared in accordance with the Commission’s rules
and guidelines applicable thereto. Ernst & Young LLP which has expressed their
opinion related to the Company with respect to certain financial statements
included in the General Disclosure Package and the Final Offering Circular is
(x) an independent public accounting firm within the meaning of the Securities
Act and the Rules and Regulations, (y) a registered public accounting firm (as
defined in Section 2(a)(12) of the Sarbanes-Oxley Act) and (z) not in violation
of the auditor independence requirements of the Sarbanes-Oxley Act. The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the General Disclosure Package and the Final
Offering Circular fairly presents the information called for in all material
respects and has been prepared in accordance with the Commission’s rules and
guidelines applicable thereto.

(xxiii) No Material Adverse Change in Business. Except as disclosed in the
General Disclosure Package, since the end of the period covered by the latest
audited financial statements included in the General Disclosure Package
(i) there has been no change, nor any development or event involving a
prospective change, in the condition (financial or otherwise), results of
operations, business, properties or prospects of the Company and its
subsidiaries, taken as a whole, that is material and adverse, (ii) except as
disclosed in or contemplated by the General Disclosure Package, there has been
no dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock and (iii) except as disclosed in or contemplated
by the General Disclosure Package, there has been no material adverse change in
the capital stock of the Company or the consolidated short-term indebtedness,
long-term indebtedness, net current assets or net assets of the Company and its
subsidiaries.

 

8



--------------------------------------------------------------------------------

(xxiv) Investment Company Act. The Company is not and, after giving effect to
the offering and sale of the Offered Securities and the application of the
proceeds thereof as described in the General Disclosure Package, will not be an
“investment company” as defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”).

(xxv) Anti-bribery. Neither the Company nor any of its subsidiaries, nor any
director, officer or employee, nor, to the Company’s knowledge, any agent or
representative of the Company or of any of its subsidiaries, has taken or will
take any unlawful action in furtherance of an offer, payment, promise to pay, or
authorization or approval of the payment or giving of money, property, gifts or
anything else of value, directly or indirectly, to any “government official”
(including any officer or employee of a government or government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company and
its subsidiaries have conducted their businesses in material compliance with
applicable anti-corruption laws and have instituted and maintain and will
continue to maintain policies and procedures designed to promote and achieve
compliance with such laws and with the representation and warranty contained
herein.

(xxvi) Anti-money Laundering. The operations of the Company and its subsidiaries
are and, except as described in the General Disclosure Package have been
conducted at all times in material compliance with the Bank Secrecy Act, as
amended by Title III of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA
PATRIOT ACT), to the extent applicable, and the applicable anti-money laundering
statutes of jurisdictions where the Company and its subsidiaries conduct
business, and the rules and regulations thereunder (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company or any of its subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the best knowledge of the Company, threatened.

(xxvii) OFAC. None of the Company, any of its subsidiaries or, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or other
person, in each case acting on behalf of the Company (each, a, “Person”) has in
the past knowingly engaged in or is now knowingly engaged in any dealings or
transactions with any person, or in any country or territory, that at the time
of the dealing or transaction was or is: (a) the target of sanctions
administered by the U.S. Department of Treasury’s Office of Foreign Assets
Control, (b) the target of restrictions set forth in applicable non-U.S.
government sanctions lists, including, but not limited to, the sanctions lists
maintained by the United Nations, by the United Kingdom’s HM Treasury, by
Canada’s Office of the Superintendent of Financial Institutions, and as set
forth in Canada’s Cumulative

 

9



--------------------------------------------------------------------------------

Warning List (collectively, with subsection (a), “Sanctions”), or (c) named on
the list of Specially Designated Nationals and Blocked Persons, or subject to a
list issued pursuant to Section 326 of the USA PATRIOT ACT, as such time as the
applicable person was engaged in business with the Company or an applicable
subsidiary or affiliate, nor is the Company located, organized or resident in a
country or territory that is the subject of Sanctions; and the Company will not
directly or indirectly use the proceeds of the sale of the Securities, or lend,
contribute or otherwise make available such proceeds to any subsidiaries, joint
venture partners or other Person, to fund any activities of or business with any
Person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions or in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
purchaser, advisor, investor or otherwise) of Sanctions.

(xxviii) Taxes. The Company and its subsidiaries have filed all federal, state,
local and non-U.S. tax returns that are required to be filed or have requested
extensions thereof (except in any case in which the failure so to file would not
have a Material Adverse Effect); and, except as set forth (including, for the
avoidance of doubt, through the establishment of appropriate reserves) in the
General Disclosure Package, the Company and its subsidiaries have paid all taxes
(including any assessments, fines or penalties) required to be paid by them,
except for any such taxes, assessments, fines or penalties currently being
contested in good faith or as would not, individually or in the aggregate, have
a Material Adverse Effect.

(xxix) Insurance. The Company and its subsidiaries are insured by insurers with
appropriately rated claims paying abilities against such losses and risks as the
Company believes to be adequate for the conduct of its business and as is
customary for companies engaged in similar businesses in similar industries.

(xxx) Ratings. The Company does not have any debt securities rated by a
“nationally recognized statistical rating organization” as such term is defined
for purposes of Rule 436(g)(2) or preferred stock outstanding.

(xxxi) Rule 144A Eligibility. The Offered Securities are eligible for resale
pursuant to Rule 144A and will not be, at the Closing Date, of the same class as
securities listed on a national securities exchange registered under Section 6
of the Exchange Act or quoted in a U.S. automated interdealer quotation system.

(xxxii) No Registration. The offer and sale of the Offered Securities in the
manner contemplated by this Agreement will be exempt from the registration
requirements of the Securities Act by reason of Section 4(2) thereof; and it is
not necessary to qualify the Indenture in respect of the Offered Securities
under the United States Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”).

(xxxiii) Similar Offerings. Neither the Company nor any of its affiliates, as
such term is defined in Rule 501(b) of Regulation D under the Securities Act
(each, an “Affiliate”), has, directly or indirectly, solicited any offer to buy,
sold or offered to sell or otherwise negotiated in respect of, or will solicit
any offer to buy, sell or offer to sell or

 

10



--------------------------------------------------------------------------------

otherwise negotiate in respect of, in the United States or to any United States
citizen or resident, any security which is or would be integrated with the sale
of the Offered Securities in a manner that would require the Offered Securities
to be registered under the Securities Act.

(xxxiv) Reporting Status. The Company is subject to Section 13 or 15(d) of the
Exchange Act and has filed all reports required under the Exchange Act in the
last twelve month period.

3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, the Company agrees to sell to each Purchaser and
each Purchaser agrees, severally and not jointly, to purchase from the Company,
at a purchase price of 97.00% of the principal amount thereof plus accrued
interest, if any, from June 3, 2013 to the First Closing Date (as hereinafter
defined), the respective principal amounts of Firm Securities set forth opposite
the name of such Purchaser in Schedule A hereto.

The Company will deliver the Firm Securities to or as instructed by Credit
Suisse for the accounts of the several Purchasers in a form reasonably
acceptable to Credit Suisse against payment of the purchase price in Federal
(same day) funds by official bank check or checks or wire transfer to an account
at a bank acceptable to Credit Suisse drawn to the order of FXCM Inc., at the
office of Shearman & Sterling LLP, at 10:00 A.M., New York time, on June 3,
2013, or at such other time not later than seven full business days thereafter
as Credit Suisse and the Company determine, such time being herein referred to
as the “First Closing Date”. For purposes of Rule 15c6-1 under the Exchange Act,
the First Closing Date (if later than the otherwise applicable settlement date)
shall be the settlement date for payment of funds and delivery of securities for
all the Offered Securities sold pursuant to the offering. The Company shall
deliver the Firm Securities through the facilities of The Depository Trust
Company (“DTC”) unless Credit Suisse shall otherwise instruct.

In addition, upon written notice from Credit Suisse given to the Company from
time to time not more than 30 days subsequent to the date of the Final Offering
Circular, the Purchasers may purchase all or less than all of the Optional
Securities at the purchase price per Security to be paid for the Firm
Securities. The Company agrees to sell to the Purchasers the principal amount of
Optional Securities specified in such notice and the Purchasers agree, severally
and not jointly, to purchase such Optional Securities. Such Optional Securities
shall be purchased from the Company for the account of each Purchaser in the
same proportion as the principal amount of Firm Securities set forth opposite
such Purchaser’s name in Schedule A hereto bears to the principal amount of Firm
Securities (subject to adjustment by Credit Suisse to eliminate fractions) and
may be purchased by the Purchasers only for the purpose of covering
over-allotments made in connection with the sale of the Firm Securities. No
Optional Securities shall be sold or delivered unless the Firm Securities
previously have been, or simultaneously are, sold and delivered. The right to
purchase the Optional Securities or any portion thereof may be exercised from
time to time and to the extent not previously exercised may be surrendered and
terminated at any time upon notice by Credit Suisse to the Company.

 

11



--------------------------------------------------------------------------------

Each time for the delivery of and payment for the Optional Securities, being
herein referred to as an “Optional Closing Date”, which may be the First Closing
Date (the First Closing Date and each Optional Closing Date, if any, being
sometimes referred to as a “Closing Date”), shall be determined by Credit Suisse
but shall be not later than five full business days after written notice of
election to purchase Optional Securities is given. The Company will deliver the
Optional Securities being purchased on each Optional Closing Date to or as
instructed by Credit Suisse for the accounts of the several Purchasers in a form
reasonably acceptable to Credit Suisse, against payment of the purchase price
therefor in Federal (same day) funds by official bank check or checks or wire
transfer to an account at a bank acceptable to Credit Suisse drawn to the order
of FXCM Inc., at the above office of Shearman & Sterling LLP. The Company shall
deliver the Optional Securities through the facilities of DTC, unless Credit
Suisse shall otherwise instruct.

4. Representations by Purchasers; Resale by Purchasers.

(a) Each Purchaser severally represents and warrants to the Company that it is
an “accredited investor” within the meaning of Regulation D under the Securities
Act.

(b) Each Purchaser severally agrees that it and each of its affiliates has not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Offered Securities except for any such arrangements with the
other Purchasers or affiliates of the other Purchasers or with the prior written
consent of the Company.

(c) Each Purchaser severally agrees that it and each of its affiliates will not
offer or sell the Offered Securities in the United States by means of any form
of general solicitation or general advertising within the meaning of Rule
502(c), including, but not limited to (i) any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio, or (ii) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.
Each Purchaser severally agrees, with respect to resales made in reliance on
Rule 144A of any of the Offered Securities, to deliver either with the
confirmation of such resale or otherwise prior to settlement of such resale a
notice to the effect that the resale of such Offered Securities has been made in
reliance upon the exemption from the registration requirements of the Securities
Act provided by Rule 144A.

5. Certain Agreements of the Company. The Company agrees with the several
Purchasers that:

(a) Amendments and Supplements to Offering Circular. The Company will promptly
advise the Representatives of any proposal to amend or supplement the
Preliminary or Final Offering Circular and will not effect such amendment or
supplementation in a form reasonably objected to by the Representatives. If, at
any time prior to the completion of the resale of the Offered Securities by the
Purchasers, there occurs an event or development as a result of which the
Preliminary or Final Offering Circular, the General Disclosure Package or any
Supplemental Marketing Material, if republished immediately following such event
or development, included or would include an untrue statement of a material fact
or omit to state any material fact necessary

 

12



--------------------------------------------------------------------------------

to make the statements therein, in the light of the circumstances under which
they were made, not misleading, the Company will promptly notify the
Representatives of such event and will promptly prepare and furnish, at its own
expense, or at any time nine months or more after the date hereof, at the
expense of the Purchasers, to the Purchasers and the dealers and any other
dealers upon request of the Representatives, an amendment or supplement which
will correct such statement or omission. Neither the absence of the
Representatives’ objection to, nor the Purchasers’ delivery of, any such
amendment or supplement shall constitute a waiver of any of the conditions set
forth in Section 7 hereof.

(b) Furnishing of Offering Circulars. The Company will furnish at its own
expense or, at any time nine months or more after the date hereof, at the
expense of the Purchasers, to the Representatives copies of the Preliminary
Offering Circular, each other document comprising a part of the General
Disclosure Package, the Final Offering Circular, all amendments and supplements
to such documents and each item of Supplemental Marketing Material, in each case
as soon as available and in such quantities as the Representatives reasonably
request. At any time when the Offered Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act and the Company is not subject to Section 13 or 15(d) of the
Exchange Act, the Company will promptly furnish or cause to be furnished to the
Representatives (and, upon request, to each of the other Purchasers) and, upon
request of holders and prospective purchasers of the Offered Securities, to such
holders and purchasers, copies of the information required to be delivered to
holders and prospective purchasers of the Offered Securities pursuant to Rule
144A(d)(4) (or any successor provision thereto) in order to permit compliance
with Rule 144A in connection with resales by such holders of the Offered
Securities. Except as described above, the Company will pay the expenses of
printing and distributing to the Purchasers all such documents.

(c) Blue Sky Qualifications. The Company will arrange for the qualification of
the Offered Securities for sale under the laws of such states and other
jurisdictions as Credit Suisse designates and will continue such qualifications
in effect so long as required for the resale of the Offered Securities by the
Purchasers, provided that the Company shall not be obligated to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or file
a general consent to service of process in any such jurisdiction or take any
action that would subject it to taxation in any such jurisdiction where it is
not then so subject.

(d) Reporting Requirements. For so long as the Offered Securities remain
outstanding, the Company will furnish to the Representatives and, upon request,
to each of the other Purchasers, as soon as practicable after the end of each
fiscal year, a copy of its annual report to shareholders for such year; and the
Company will furnish to the Representatives and, upon request, to each of the
other Purchasers (i) as soon as available, a copy of each report and any
definitive proxy statement of the Company filed with the Commission under the
Exchange Act or mailed to shareholders, and (ii) from time to time, such other
information concerning the Company as the Representatives may reasonably
request. However, so long as the Company is subject to the reporting
requirements of either Section 13 or Section 15(d) of the Exchange Act and is
timely

 

13



--------------------------------------------------------------------------------

filing reports with the Commission on its Electronic Data Gathering, Analysis
and Retrieval system (“EDGAR”), it is not required to furnish such reports or
statements to the Purchasers.

(e) Transfer Restrictions. During the period of one year after the later of the
First Closing Date and the last Optional Closing Date, the Company will, upon
request, furnish to the Representatives, each of the other Purchasers and any
holder of Offered Securities a copy of the restrictions on transfer applicable
to the Offered Securities.

(f) No Resales by Affiliates. During the period of two years after the later of
the First Closing Date and the last Optional Closing Date, the Company will not,
and will not permit any of its affiliates (as defined in Rule 144) to, resell
any of the Offered Securities that have been reacquired by any of them.

(g) Payment of Expenses. The Company agrees with the several Purchasers that the
Company will pay all expenses incident to the performance of the obligations of
the Company under this Agreement and the Indenture, including but not limited to
(i) the fees and expenses of the Trustee and its professional advisers,
(ii) fees and expenses incident to listing the Underlying Shares on The New York
Stock Exchange and other national and foreign exchanges, (iii) all expenses in
connection with the execution, issue, authentication, packaging and initial
delivery of the Offered Securities, the preparation and printing of this
Agreement, the Offered Securities, the Indenture, the Preliminary Offering
Circular, any other documents comprising any part of the General Disclosure
Package, the Final Offering Circular, all amendments and supplements thereto,
each item of Supplemental Marketing Material and any other document relating to
the issuance, offer, sale and delivery of the Offered Securities, (iv) any
expenses (including reasonable fees and disbursements of counsel to the
Purchasers) incurred in connection with qualification of the Offered Securities
for sale under the laws of such jurisdictions as Credit Suisse designates and
the preparation and printing of memoranda relating thereto, costs and expenses
related to the review by FINRA of the Offered Securities (including filing fees
and the reasonable fees and expenses of counsel for the Purchasers relating to
such review) (v) expenses incurred in distributing the Preliminary Offering
Circular, any other documents comprising any part of the General Disclosure
Package, the Final Offering Circular (including any amendments and supplements
thereto) and any Supplemental Marketing Material to the Purchasers and
(vi) costs and expenses relating to investor presentations or any “road show” in
connection with the offering and sale of the Offered Securities including,
without limitation, any travel expenses of the Company’s officers and employees
and any other expenses of the Company. Except as provided in this Section 5(g),
the Company shall not be responsible for any other expenses.

(h) Use of Proceeds. The Company will use the net proceeds received in
connection with this offering in the manner described in the “Use of Proceeds”
section of the General Disclosure Package.

(i) Absence of Manipulation. The Company will not take, directly or indirectly,
any action designed to or that would constitute or that might reasonably be
expected to cause or result in, unlawful stabilization or manipulation of the
price of any securities of the Company to facilitate the sale or resale of the
Offered Securities.

 

14



--------------------------------------------------------------------------------

(j) Restriction on Sale of Securities by Company. For the period specified below
(the “Lock-Up Period”), the Company will not, directly or indirectly, take any
of the following actions with respect to its Class A Common Stock or any
securities convertible into or exchangeable or exercisable for any of its
Class A Common Stock (“Lock-Up Securities”): (i) offer, sell, issue, contract to
sell, pledge or otherwise dispose of Lock-Up Securities, (ii) offer, sell,
issue, contract to sell, contract to purchase or grant any option, right or
warrant to purchase Lock-Up Securities, (iii) enter into any swap, hedge or any
other agreement that transfers, in whole or in part, the economic consequences
of ownership of Lock-Up Securities, (iv) establish or increase a put equivalent
position or liquidate or decrease a call equivalent position in Lock-Up
Securities within the meaning of Section 16 of the Exchange Act or (v) file with
the Commission a registration statement under the Securities Act relating to
Lock-Up Securities, or publicly disclose the intention to take any such action,
without the prior written consent of the Representatives; provided that the
foregoing restrictions shall not apply to (i) the Offered Securities to be sold
by the Company hereunder or any transaction involving, including any repurchase,
redemption or conversion of, the Offered Securities, including but not limited
to the issuance of any Underlying Shares upon the conversion of the Offered
Securities, (ii) shares or other securities issuable pursuant to employee
benefit plans, qualified stock option plans or other employee compensation plans
or outstanding convertible or exchangeable securities existing on the date
hereof or as described or contemplated in the General Disclosure Package, the
Final Offering Circular or the proxy statement on Schedule 14A for the Company’s
2013 annual meeting of stockholders, filed April 30, 2013, (iii) the sale,
purchase or issuance by the Company of Class A Common Stock or other securities
pursuant to any convertible note hedge transactions or warrant transactions
entered into by the Company with one or more of the Purchasers (or affiliate(s)
thereof) in connection with the offering of the Offered Securities and (iv) the
issuance of securities in connection with the acquisition of, or a joint venture
with, another company if both (A) each recipient of such securities shall have
executed and delivered to the Representatives an agreement substantially in the
form of Exhibit A hereto and (B) the aggregate number of securities issued in
such transactions, taken together, does not exceed 10% of the aggregate number
of shares of Class A Common Stock outstanding immediately following the offering
contemplated hereby (assuming all limited liability company units of FXCM
Holdings, LLC then outstanding are redeemed or exchanged for newly issued shares
of Class A Common Stock on a one-for-one basis). The initial Lock-Up Period will
commence on the date hereof and continue for 90 days after the date hereof or
such earlier date that the Representatives consent to in writing; provided,
however, that if (1) during the last 17 days of the initial Lock-Up Period, the
Company releases earnings results or material news or a material event relating
to the Company occurs or (2) prior to the expiration of the initial Lock-Up
Period, the Company announces that it will release earnings results during the
16-day period beginning on the last day of the initial Lock-Up Period, then in
each case the Lock-Up Period will be extended until the expiration of the 18-day
period beginning on the date of release of the earnings results or the
occurrence of the material news or material event, as applicable, unless the
Representatives waive, in writing, such

 

15



--------------------------------------------------------------------------------

extension. The Company will provide the Representatives with notice of any
announcement described in clause (2) of the preceding sentence that gives rise
to an extension of the Lock-Up Period.

(k) Underlying Shares. The Company will reserve and keep available at all times,
free of pre-emptive rights, shares of Class A Common Stock for the purpose of
enabling the Company to satisfy all obligations to issue Underlying Shares upon
conversion of the Offered Securities. The Company will use all reasonable best
efforts to cause the Maximum Number of Underlying Shares to be listed on The New
York Stock Exchange and to maintain such listing for so long as any Offered
Securities are outstanding.

(l) Integration. The Company agrees that it will not and will cause its
affiliates not to, directly or indirectly, solicit any offer to buy, sell or
make any offer or sale of, or otherwise negotiate in respect of, securities of
the Company of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the Regulations promulgated under the Securities
Act, such offer or sale would render invalid (for the purpose of (i) the sale of
the offered Securities by the Company to the Purchasers, (ii) the resale of the
offered Securities by the Purchasers to subsequent purchasers or (iii) the
resale of the offered Securities by such subsequent purchasers to others) the
exemption from the registration requirements of the Securities Act provided by
Section 4(2) thereof or by Rule 144A thereunder or otherwise.

(m) Rule 144A Information. The Company agrees that, in order to render the
offered Securities eligible for resale pursuant to Rule 144A, while any of the
offered Securities remain outstanding, it will make available, upon request, to
any holder of offered Securities or prospective purchasers of Securities the
information specified in Rule 144A(d)(4), unless the Company furnishes
information to the Commission pursuant to Section 13 or 15(d) of the Exchange
Act.

(n) Restriction on Repurchases. Until the expiration of one year after the
original issuance of the offered Securities, the Company will not, and will
cause its affiliates not to, resell any offered Securities which are “restricted
securities” (as such term is defined under Rule 144(a)(3)), whether as
beneficial owner or otherwise (except as agent acting as a securities broker on
behalf of and for the account of customers in the ordinary course of business in
unsolicited broker’s transactions).

6. Free Writing Communications.

(a) Issuer Free Writing Communications. The Company represents and agrees that,
unless it obtains the prior consent of the Representatives, and each Purchaser
represents and agrees that, unless it obtains the prior consent of the Company
and the Representatives, it has not made and will not make any offer relating to
the Offered Securities that would constitute an Issuer Free Writing
Communication.

(b) Term Sheets. The Company consents to the use by any Purchaser of a Free
Writing Communication that contains only (A) information describing the
preliminary

 

16



--------------------------------------------------------------------------------

terms of the Offered Securities or their offering or (B) information that
describes the final terms of the Offered Securities or their offering and that
is included in or is subsequently included in the Final Offering Circular or
(ii) does not contain “issuer information” (as defined in Rule 433(h)(2) under
the Securities Act), including, for the avoidance of doubt, customary Bloomberg
communication by the Purchasers to potential purchasers in connection with the
preliminary pricing of the offering (or such other Bloomberg communications by
the Purchasers as may be approved in advance by the Company).

7. Conditions of the Obligations of the Purchasers. The obligations of the
several Purchasers to purchase and pay for the Firm Securities on the First
Closing Date and the Optional Securities to be purchased on each Optional
Closing Date will be subject (i) to the accuracy of the representations and
warranties of the Company herein (as though made on such Closing Date), (ii) to
the accuracy of the statements of Company officers made pursuant to the
provisions hereof, (iii) to the performance in all material respects by the
Company of its obligations hereunder and (iv) to the following additional
conditions precedent:

(a) Accountants’ Comfort Letter. The Representatives shall have received
letters, dated, respectively, the date hereof and each Closing Date, of Ernst &
Young LLP confirming that they are a registered public accounting firm and
independent public accountants within the meaning of the Securities Laws and
substantially in form and substance acceptable to the Representatives.

(b) Accountants’ Comfort Letter. The Representatives shall have received
letters, dated, respectively, the date hereof and each Closing Date, of
PricewaterhouseCoopers confirming that they are independent accountants within
the meaning of the Securities Laws and substantially in form and substance
acceptable to the Representatives.

(c) No Material Adverse Change. Subsequent to the execution and delivery of this
Agreement, there shall not have occurred (i) any change, or any development or
event involving a prospective change, in the condition (financial or otherwise),
results of operations, business, properties or prospects of the Company and its
subsidiaries taken as a whole which, in the judgment of the Representatives, is
material and adverse and makes it impractical or inadvisable to market the
Offered Securities; (ii) any change in U.S. or international financial,
political or economic conditions or currency exchange rates or exchange controls
the effect of which is such as to make it, in the judgment of the
Representatives, impractical to market or to enforce contracts for the sale of
the Offered Securities, whether in the primary market or in respect of dealings
in the secondary market; (iii) any suspension or material limitation of trading
in securities generally on The New York Stock Exchange or the NASDAQ Stock
Market, or any setting of minimum or maximum prices for trading on such
exchange; (iv) any suspension of trading of any securities of the Company on any
exchange or in the over-the-counter market; (v) any banking moratorium declared
by any U.S. federal or New York authorities; (vi) any major disruption of
settlements of securities, payment or clearance services in the United States or
any other country where such securities are listed or (vii) any attack on,
outbreak or escalation of hostilities or act of terrorism involving the United
States, any declaration of war by Congress or any other national or
international calamity

 

17



--------------------------------------------------------------------------------

or emergency if, in the judgment of the Representatives, the effect of any such
attack, outbreak, escalation, act, declaration, calamity or emergency is such as
to make it impractical or inadvisable to market the Offered Securities or to
enforce contracts for the sale of the Offered Securities.

(d) Opinion of Counsel for the Company. The Representatives shall have received
(i) an opinion and 10b-5 letter, each dated such Closing Date, of Simpson
Thacher & Bartlett LLP, counsel for the Company, substantially in the form
previously submitted to Shearman & Sterling LLP, counsel for the Purchasers and
(ii) an opinion, dated the Closing Date, of David Sassoon, General Counsel to
the Company, substantially in the form previously submitted to Shearman &
Sterling LLP, counsel for the Purchasers.

(e) Opinion of Counsel for Purchasers. The Representatives shall have received
from Shearman & Sterling LLP, counsel for the Purchasers, such opinion or
opinions, dated such Closing Date, with respect to such matters as the
Representatives may require, and the Company shall have furnished to such
counsel such documents as they request for the purpose of enabling them to pass
upon such matters.

(f) Officers’ Certificate. The Representatives shall have received a
certificate, dated such Closing Date, of an executive officer of the Company and
a principal financial or accounting officer of the Company in which such
officers shall state that: the representations and warranties of the Company in
this Agreement are true and correct; the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to such Closing Date in all material respects; and
subsequent to the respective dates of the most recent financial statements in
the General Disclosure Package, there has been no material adverse change, nor
any development or event involving a prospective material adverse change, in the
condition (financial or otherwise), results of operations, business, properties
or prospects of the Company and its subsidiaries taken as a whole except as set
forth in the General Disclosure Package or as described in such certificate.

(g) CFO Certificate. The Representatives shall have received a certificate of
the Chief Financial Officer of the Company, dated, respectively, the date hereof
and each Closing Date, respectively, in form and substance satisfactory to
counsel for the Underwriters, confirming certain financial information relating
to Company and Lucid Markets Trading Limited included or incorporated by
reference in the General Disclosure Package and the Final Offering Circular.

(h) Lock-Up Agreements. On or prior to the date hereof, the Representatives
shall have received lockup letters, in the form set forth on Exhibit A hereto,
from each person listed on Schedule C hereto.

(i) Listing of Additional Shares. An application for the listing of the Maximum
Number of Underlying Shares shall have been submitted to the New York Stock
Exchange.

 

18



--------------------------------------------------------------------------------

The Company will furnish the Representatives with such conformed copies of such
opinions, certificates, letters and documents as the Representatives reasonably
request. The Representatives may in their sole discretion waive on behalf of the
Purchasers compliance with any conditions to the obligations of the Purchasers
hereunder, whether in respect of an Optional Closing Date or otherwise.

8. Indemnification and Contribution.

(a) Indemnification of Purchasers by Company. The Company will indemnify and
hold harmless each Purchaser, its partners, members, directors, officers,
employees, agents, affiliates and each person, if any, who controls such
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act (each an “Indemnified Party”), against any and all losses,
claims, damages or liabilities, joint or several, to which such Indemnified
Party may become subject, under the Securities Act, the Exchange Act, other
Federal or state statutory law or regulation or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Preliminary Offering Circular or the Final
Offering Circular, in each case as amended or supplemented, or any Supplemental
Marketing Material/Issuer Free Writing Communication or the Exchange Act
Reports, or arise out of or are based upon the omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse each Indemnified Party for any legal
or other expenses reasonably incurred by such Indemnified Party in connection
with investigating or defending against any loss, claim, damage, liability,
action, litigation, investigation or proceeding whatsoever (whether or not such
Indemnified Party is a party thereto) whether threatened or commenced and in
connection with the enforcement of this provision with respect to any of the
above as such expenses are incurred; provided, however, that the Company will
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement in or omission or alleged omission from any of such documents
in reliance upon and in conformity with written information furnished to the
Company by any Purchaser through the Representatives specifically for use
therein, it being understood and agreed that the only such information furnished
by any Purchaser consists of the information described as such in subsection (b)
below.

(b) Indemnification of Company. Each Purchaser will severally and not jointly
indemnify and hold harmless the Company, each of its directors and officers and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act (each, a “Purchaser
Indemnified Party”), against any losses, claims, damages or liabilities to which
such Purchaser Indemnified Party may become subject, under the Securities Act,
the Exchange Act or other Federal or state statutory law or regulation or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Preliminary Offering
Circular or the Final Offering Circular, in each case as amended or
supplemented, or any Supplemental Marketing Material/Issuer Free Writing
Communication or arise out of or are based upon the omission or the alleged
omission of a material fact necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission

 

19



--------------------------------------------------------------------------------

or alleged omission was made in reliance upon and in conformity with written
information furnished to the Company by such Purchaser through the
Representatives specifically for use therein, and will reimburse any legal or
other expenses reasonably incurred by such Purchaser Indemnified Party in
connection with investigating or defending against any such loss, claim, damage,
liability, action, litigation, investigation or proceeding whatsoever (whether
or not such Purchaser Indemnified Party is a party thereto) whether threatened
or commenced based upon any such untrue statement or omission, or any such
alleged untrue statement or omission as such expenses are incurred, it being
understood and agreed that the only such information furnished by any Purchaser
consists of the following information in the Final Offering Circular furnished
on behalf of each Purchaser: the first paragraph under the caption “Plan of
Distribution — Stabilization and Short Positions”; provided, however, that the
Purchasers shall not be liable for any losses, claims, damages or liabilities
arising out of or based upon the Company’s failure to perform its obligations
under Section 5(a) of this Agreement.

(c) Actions against Parties; Notification. Promptly after receipt by an
indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against an indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party and it notifies an
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party unless such settlement
(i) includes an unconditional release of such indemnified party from all
liability on any claims that are the subject matter of such action and (ii) does
not include a statement as to or an admission of fault, culpability or failure
to act by or on behalf of an indemnified party.

(d) Contribution. If the indemnification provided for in this Section is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and the Purchasers on the other from the offering of
the Offered Securities and the application of the proceeds therefor or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is

 

20



--------------------------------------------------------------------------------

appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company on the one hand and the
Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the Purchasers on the other shall be deemed to be in the
same proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company bear to the total discounts and commissions
received by the Purchasers. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or the Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any action or claim which is
the subject of this subsection (d). Notwithstanding the provisions of this
subsection (d), no Purchaser shall be required to contribute any amount in
excess of the amount by which the total price at which the Offered Securities
purchased by it were resold exceeds the amount of any damages which such
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Purchasers’ obligations in this subsection (d)
to contribute are several in proportion to their respective purchase obligations
and not joint. The Company and the Purchasers agree that it would not be just
and equitable if contribution pursuant to this Section 8(d) were determined by
pro rata allocation (even if the Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 8(d).

9. Default of Purchasers. If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder on either the First or any
Optional Closing Date and the aggregate principal amount of Offered Securities
that such defaulting Purchaser or Purchasers agreed but failed to purchase does
not exceed 10% of the total principal amount of Offered Securities that the
Purchasers are obligated to purchase on such Closing Date, the Representatives
may make arrangements satisfactory to the Company for the purchase of such
Offered Securities by other persons, including any of the Purchasers, but if no
such arrangements are made by such Closing Date, the non-defaulting Purchasers
shall be obligated severally, in proportion to their respective commitments
hereunder, to purchase the Offered Securities that such defaulting Purchasers
agreed but failed to purchase on such Closing Date. If any Purchaser or
Purchasers so default and the aggregate principal amount of Offered Securities
with respect to which such default or defaults occur exceeds 10% of the total
principal amount of Offered Securities that the Purchasers are obligated to
purchase on such Closing Date and arrangements satisfactory to the
Representatives and the Company for the purchase of such Offered Securities by
other persons are not made within 36 hours after such default, this Agreement
will terminate without liability on the part of any non-defaulting Purchaser or
the Company, except as provided in Section 10 (provided that, if such default
occurs with respect to Optional Securities after the First Closing Date, this
Agreement will not terminate as to the Firm Securities or any Optional
Securities purchased prior to such termination). As used in this Agreement, the
term “Purchaser” includes any person substituted for a Purchaser under this
Section. Nothing herein will relieve a defaulting Purchaser from liability for
its default.

 

21



--------------------------------------------------------------------------------

10. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers and of the several Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation, or statement as to the results thereof, made by or on behalf
of any Purchaser, the Company or any of their respective representatives,
officers or directors or any controlling person, and will survive delivery of
and payment for the Offered Securities. If the purchase of the Offered
Securities by the Purchasers is not consummated for any reason other than solely
because of the termination of this Agreement pursuant to Section 9 hereof, the
Company will reimburse the Purchasers for all out-of-pocket expenses (including
fees and disbursements of counsel) reasonably incurred by them in connection
with the offering of the Offered Securities, and the respective obligations of
the Company and the Purchasers pursuant to Section 8 hereof shall remain in
effect shall remain in effect. In addition, if any Offered Securities have been
purchased hereunder, the representations and warranties in Section 2 and all
obligations under Section 5 shall also remain in effect. Notwithstanding the
foregoing, if this Agreement is terminated pursuant to (a) Section 9 by reason
of the default of one or more Purchasers, the Company shall not be obligated to
reimburse any defaulting Purchaser for its expenses pursuant to Section 5(g) or
(b) clauses (ii), (iii), (v), (vi) or (vii) of Section 7(c), the Company shall
not be obligated to reimburse any Purchaser for its expenses pursuant to
Section 5(g).

11. Notices. All communications hereunder will be in writing and, if sent to the
Purchasers will be mailed, delivered or telegraphed and confirmed to the
Representatives at Credit Suisse Securities (USA) LLC, Eleven Madison Avenue,
New York, N.Y. 10010-3629, Attention: LCD-IBD, Attention: General Counsel,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, One Bryant Park, New York,
N.Y. 10036, Attention: ECM Syndicate Department, Attention: ECM legal, with a
copy to Shearman & Sterling LLP, 599 Lexington Avenue, New York, N.Y. 10022,
Attention: Robert Evans III, Esq., or, if sent to the Company, will be mailed,
delivered or telegraphed and confirmed to it at FXCM Inc., 55 Water Street, 50th
Floor, New York, New York 10041, Attention: Chief Financial Officer; provided,
however, that any notice to a Purchaser pursuant to Section 8 will be mailed,
delivered or telegraphed and confirmed to such Purchaser.

12. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 8, and no other person
will have any right or obligation hereunder.

13. Representation. The Representatives will act for the several Purchasers in
connection with the transactions contemplated by this Agreement, and any action
under this Agreement taken by the Representatives jointly will be binding upon
all the Purchasers.

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

 

22



--------------------------------------------------------------------------------

15. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

(a) No Other Relationship. The Representatives have been retained solely to act
as initial purchasers in connection with the initial purchase, offering and
resale of the Offered Securities and that no fiduciary, advisory or agency
relationship between the Company, on the one hand, and the Representatives, on
the other, has been created in respect of any of the transactions contemplated
by this Agreement or the Final Offering Circular, irrespective of whether the
Representatives have advised or are advising the Company on other matters;

(b) Arm’s Length Negotiations. The purchase price of the Offered Securities set
forth in this Agreement was established by the Company following discussions and
arms-length negotiations with the Representatives and the Company is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement;

(c) Absence of Obligation to Disclose. The Company has been advised that the
Representatives and their affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and that the Representatives have no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

(d) Waiver. The Company waives, to the fullest extent permitted by law, any
claims it may have against the Representatives for breach of fiduciary duty or
alleged breach of fiduciary duty and agrees that the Representatives shall have
no liability (whether direct or indirect) to the Company in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of the Company, including stockholders, employees or creditors of
the Company.

16. Patriot Act Notice. In accordance with the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the
Purchasers are required to obtain, verify and record information that identifies
their respective clients, including the Company, which information may include
the name and address of their respective clients, as well as other information
that will allow the Purchasers to properly identify their respective clients.

17. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

The Company hereby submits to the non-exclusive jurisdiction of the Federal and
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Company irrevocably and unconditionally waives any
objection to the laying of venue of any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby in Federal
and state courts in the Borough of Manhattan in the City of New York and
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such suit or proceeding in any such court has been brought
in an inconvenient forum.

 

23



--------------------------------------------------------------------------------

If the foregoing is in accordance with the Representatives’ understanding of our
agreement, kindly sign and return to the Company one of the counterparts hereof,
whereupon it will become a binding agreement among the Company and the several
Purchasers in accordance with its terms.

 

Very truly yours,

FXCM Inc.

By  

/s/ David Sakhai

[Signature Page to FXCM Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Purchase Agreement

is hereby confirmed and accepted

as of the date first above written.

 

CREDIT SUISSE SECURITIES (USA) LLC   By:  

 /s/ Vik Hebatpuria

    Name:   Vik Hebatpuria     Title:   Director

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

                         INCORPORATED

  By:  

 /s/ Prasanth B. Rao-Kathi

    Name:   Prasanth B. Rao-Kathi     Title:   Managing Director

Acting on behalf of themselves and as the

    Representatives of the several Purchasers.

 

[Signature Page to FXCM Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Manager

   Principal Amount
of Firm Securities  

Credit Suisse Securities (USA) LLC

   $ 55,875,000   

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

     55,875,000   

Morgan Stanley & Co. LLC

     18,750,000   

Barclays Capital Inc.

     7,500,000   

CJS Securities, Inc.

     12,000,000      

 

 

 

Total

   $ 150,000,000   

 

Sch. A-1



--------------------------------------------------------------------------------

SCHEDULE B

 

1. Issuer Free Writing Communications (included in the General Disclosure
Package)

 

  1. Final term sheet, dated May 28, 2013.

 

2. Other Information Included in the General Disclosure Package

The following information is also included in the General Disclosure Package:

None.

 

Sch. B-1



--------------------------------------------------------------------------------

SCHEDULE C

William Ahdout

James Brown

Robin Davis

Perry Fish

Kenneth Grossman

Arthur Gruen

Eric LeGoff

Dror (Drew) Niv

Andreas Putz

David Sakhi

Ryan Silverman

Matthew Wilhelm

Eduard Yusupov

 

Sch. C-1



--------------------------------------------------------------------------------

EXHIBIT A

May 28, 2013

FXCM Inc.

55 Water Street

50th Floor

New York, N.Y. 10041

CREDIT SUISSE SECURITIES (USA) LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH

                         INCORPORATED

As Representatives of the Several Purchasers,

c/o Credit Suisse Securities (USA) LLC,

            Eleven Madison Avenue,

              New York, N.Y. 10010-3629

Dear Sirs:

As an inducement to the Purchasers to execute the Purchase Agreement, pursuant
to which an offering of FXCM Inc.’s (the “Company”) 2.25% Convertible Senior
Notes due June 15, 2018 will be made, the undersigned hereby agrees that during
the period specified in the following paragraph (the “Lock-Up Period”), the
undersigned will not offer, sell, contract to sell, pledge or otherwise dispose
of, directly or indirectly, any shares of Class A Common Stock of the Company or
securities convertible into or exchangeable or exercisable for any shares of
Class A Common Stock enter into a transaction which would have the same effect,
or enter into any swap, hedge or other arrangement that transfers, in whole or
in part, any of the economic consequences of ownership of the Class A Common
Stock, whether any such aforementioned transaction is to be settled by delivery
of the Class A Common Stock or such other securities, in cash or otherwise, or
publicly disclose the intention to make any such offer, sale, pledge or
disposition, or to enter into any such transaction, swap, hedge or other
arrangement, without, in each case, the prior written consent of Credit Suisse
Securities (USA) LLC (“Credit Suisse”) and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (collectively, the “Representatives”). In addition, the undersigned
agrees that, without the prior written consent of the Representatives, it will
not, during the Lock-Up Period, make any demand for or exercise any right with
respect to, the registration of any Class A Common Stock or any security
convertible into or exercisable or exchangeable for the Class A Common Stock.

The initial Lock-Up Period will commence on the date of this Lock-Up Agreement
and continue and include the date 90 days after the offering date set forth on
the final offering circular used to sell the Securities (the “Offering Date”)
pursuant to the Purchase Agreement, to which you are or expect to become
parties, or such earlier date that the Representatives consent to in writing;
provided, however, that if (1) during the last 17 days of the initial Lock-Up
Period, the Company releases earnings results or material news or a material
event relating to the Company occurs or (2) prior to the expiration of the
initial Lock-Up Period,

 

Ex. A-1



--------------------------------------------------------------------------------

the Company announces that it will release earnings results during the 16-day
period beginning on the last day of the initial Lock-Up Period, then in each
case the Lock-Up Period will be extended until the expiration of the 18-day
period beginning on the date of release of the earnings results or the
occurrence of the material news or material event, as applicable, unless the
Representatives waive, in writing, such extension.

The undersigned hereby acknowledges and agrees that written notice of any
extension of the Lock-Up Period pursuant to the previous paragraph will be
delivered by each of the Representatives to the Company (in accordance with
Section 5(j) of the Purchase Agreement) and that any such notice properly
delivered will be deemed to have been given to, and received by, the
undersigned. The undersigned further agrees that, prior to engaging in any
transaction or taking any other action that is subject to the terms of this
Lock-Up Agreement during the period from the date of this Lock-Up Agreement to
and including the 34th day following the expiration of the initial Lock-Up
Period, it will give notice thereof to the Company and will not consummate such
transaction or take any such action unless it has received written confirmation
from the Company that the Lock-Up Period (as may have been extended pursuant to
the previous paragraph) has expired.

Notwithstanding the foregoing, the restrictions set forth herein shall not apply
to (i) transactions contemplated by the Purchase Agreement, (ii) any Securities
acquired by the undersigned in the open market, (iii) the exercise of stock
options or other similar awards granted pursuant to the Company’s equity
incentive plans; provided that such restriction shall apply to any of the
undersigned’s Securities issued upon such exercise, (iv) the establishment of
any contract, instruction or plan (a “Plan”) that satisfies all of the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act of
1934 (the “Exchange Act”), provided that no sales of the undersigned’s
Securities shall be made pursuant to such a Plan prior to the expiration of the
Lock-Up Period (as such may have been extended pursuant to the provisions
hereof), (v) transfers as a bona fide gift or gifts or by will or intestacy,
(vi) distributions to members, limited partners or stockholders of the
undersigned, (vii) transfers to a member or members of the undersigned’s
immediate family or to a trust, the beneficiaries or which are the undersigned
and/or a member or members of his or her immediate family, (viii) transfers to
any corporation, partnership, limited liability company or other entity that is
wholly-owned by the undersigned and/or by a member or members of his or her
immediate family or (ix) the sale, purchase or issuance by the Company of
Class A Common Stock or other securities pursuant to a convertible note hedge
confirmation and a warrant confirmation related to convertible note hedge
transactions and warrant transactions made in connection with the transactions
contemplated in the Purchase Agreement; provided that in the case of any
transfer or distribution pursuant to clause (v), (vi), (vii) or (viii), each
transferee or distributee shall execute and deliver to the Representatives a
lock-up letter in the form of this letter. For the purposes of this Agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
no more remote than first cousin.

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Securities if such transfer would constitute a violation or breach of this
Agreement.

 

Ex. A-2



--------------------------------------------------------------------------------

This Agreement shall be binding on the undersigned and the successors, heirs,
personal representatives and assigns of the undersigned. This Agreement shall
lapse and become null and void if the Offering Date shall not have occurred on
or before June 30, 2013. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

Very truly yours,

 

[Name of stockholder]

 

Ex. A-3